MEMORANDUM **
Louis Ramirez, III, appeals from the restitution order imposed following his conviction for mail and wire fraud, in violation of 18 U.S.C. §§ 2, 1341, 1343 and 2326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez contends that the district court violated his Sixth Amendment rights by ordering restitution in an amount that exceeded what was supported by the jury’s verdict. This contention is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005) (restitution orders are unaffected by the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.